Citation Nr: 9921532	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a heart disorder claimed as 
secondary to service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had verified service on active duty from December 
1966 to December 1972.  DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, reflects approximately 1 
year and 5 months of active service prior to this period.  The 
dates of any such prior service, however, have not been verified.  

When this matter was last before the Board of Veterans' Appeals 
(the Board) in September 1997, inter alia, the issues of 
entitlement to service connection for a heart disorder claimed as 
secondary to service-connected post-traumatic stress disorder, 
and entitlement to a total rating based on individual 
unemployability due to service connected disabilities, were 
remanded to the Department of Veterans Affairs (VA), Columbia, 
South Carolina, Regional Office (RO), for additional development.  
In a June 1998 rating decision, a total rating based on 
individual unemployability due to service connected disabilities 
was granted, effective from March 29, 1995.  This was considered 
a full grant of the benefit sought, and the issue is therefore no 
longer before the Board on appeal.  The claim for service 
connection for a heart disability on a secondary basis was 
returned to the Board, and is now ready for further appellate 
review.  

The Board notes that in May 1999, the veteran's representative 
submitted additional argument to the Board.  Within the context 
of that argument, disagreement was expressed with the effective 
date assigned for the veteran's award of a total rating based on 
individual unemployability due to service connected disabilities.  
This matter has yet to be adjudicated and is referred to the RO 
for that purpose.  


FINDINGS OF FACT

1.  All available evidence necessary to the disposition of the 
current appeal has been obtained by the RO.  

2.  A heart disorder was not shown in service, or within the 
first post-service year.

3.  The preponderance of the evidence demonstrates that the 
veteran's heart disorder was not proximately due to or the result 
of a service-connected disability, including post-traumatic 
stress disorder.  

4.  The preponderance of the evidence demonstrates that the 
veteran's underlying heart disorder condition has not worsened as 
a result of a service-connected disability, including post-
traumatic stress disorder.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service, 
may not be presumed to be related to service, and is not shown to 
be aggravated by, proximately due to, or the result of a service-
connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds initially that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That is, 
he has presented a claim which is plausible.  In a claim for 
secondary service connection for a diagnosis clearly separate 
from the service-connected disorder, the veteran must present 
evidence of a medical nature to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought, in 
order for the claim to be well-grounded.  See Jones v. Brown, 7 
Vet. App. 134 (1994). 

More specifically, the veteran has a medical diagnosis of a heart 
disorder, and there is contained in the record a medical opinion 
that has related that heart disorder to the veteran's service-
connected post-traumatic stress disorder.  The Board is also 
satisfied that, to the extent possible, all relevant facts have 
been properly developed and that the statutory obligation of the 
VA to assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  To that end, the Board notes 
that the RO has accumulated all evidence identified by the 
veteran to be pertinent to his claim.  The Board notes further 
that the veteran has been provided with two examinations to 
determine the existence and etiology of his current heart 
disorder.  

As indicated, service connection is in effect for post-traumatic 
stress disorder.  The veteran has claimed entitlement to service 
connection for a heart disorder.  The veteran has not argued, and 
in fact, there is no evidence that a heart disorder was incurred 
in service.  It is the veteran's primary contention that his 
heart disorder is proximately due to or the result of his post-
traumatic stress disorder.  In support of this claim, the veteran 
has submitted physicians reports and opinions from his treating 
cardiologist, and a treatise prepared for his service 
representative by Dr. L.R. Moss, M.D. 

Factual Background

Service medical records reveal no complaints, treatment or 
diagnosis of a heart disorder.  In March 1972, the veteran 
indicated that he had never been treated for heart trouble.  
Clinical evaluation of the veteran's heart upon separation 
examination in November 1972 produced normal findings.   

Post-service private medical records reveal that the veteran was 
admitted for hospitalization in November 1992 with a chief 
complaint of chest pain.  He was noted by history to be a 49 year 
old obese man with hypercholesterolemia and a strong family 
history of coronary-artery disease.  There was noted to be no 
history of a previous myocardial infarction or rheumatic heart 
disease.  The veteran was reported to not have diabetes mellitus 
or known hypertension.  Following examination, the examiner, Dr. 
B.R.J.'s impression was:  Non-Q wave myocardial infarction; 
hypercholesteremia; obesity; palpitations, etiology uncertain; 
history of seizure disorder.  

The veteran was admitted to a cardiac monitored bed, and 
underwent cardiac catheterization and coronary arteriography.  It 
was found that the left main coronary artery was normal; the left 
anterior descending coronary artery was very irregular with a 
maximum of 70 percent stenosis; the circumflex artery was small 
and normal; the right coronary also had diffuse irregularities 
with a maximum of 60 to 70 percent stenosis; and the left 
ventricular function was normal without segmental wall motion 
abnormalities.  The final diagnoses upon hospital discharge in 
December 1992 were subendocardial myocardial infarction; and 
diffuse atherosclerotic coronary vascular disease involving two 
vessels without critical stenosis.  

By January 1993, Dr. B.R.J.'s impression was that the veteran 
seemed relatively stable, and that he could return to work.  The 
veteran was encouraged to continue losing weight.  By February 
1993, Dr. B.R.J. indicated that he had talked with the veteran's 
attorney who was in the process of evaluating the veteran's 
suitability for Workmen's Compensation and/or Social Security 
Disability.  The physician indicated "that heavy lifting at work 
might have been a contributing factor to the episode of pain that 
led to the veteran's hospitalization but certainly was not 
responsible for his chronic underlying coronary 
atherosclerosis."  

The veteran was first seen by his current cardiologist, Dr. 
G.B.N., M.D., on April 21, 1993.  It was noted in the extensive 
report of that visit, in terms of past history, that the veteran 
does not smoke, but that he used to smoke when he was in the 
service; that he started having grand mal seizures while he was 
in Viet Nam; that his father died at age 77 from heart disease; 
his mother, who was diabetic, died at age 72 from heart disease; 
his brother had open heart surgery at about age 40; another 
brother died at age 37 from a heart attack; and two other 
brothers are in good health.  A review of systems was negative 
for diabetes, cancer, rheumatic fever, and hypertension, and that 
there was no heart disease other than this initial episode.  

It was further noted that the veteran was being seen for 
evaluation of progressive problems of shortness of breath and 
chest pain.  The veteran related that his first episode of chest 
pain occurred on his job on November 25, 1992, following the 
lifting of a 40 to 50 pound case.  He was subsequently seen in 
the emergency room and had apparently had an non-Q wave 
infarction.  The veteran further reported that he had been 
followed by Dr. B.R.J. and kept out of work until January 1993.  
He noted that following his return to work, the veteran 
experienced shortness of breath in all aspects of his life.  The 
veteran also related his concern about the stress level of his 
job.  

Following examination, Dr. G.B.N.'s impression included in 
pertinent part:  1.  Non-Q wave infarction with probable 
subendocardial infarction; 2.  Mild endogenous obesity; 3.  
Chronic obstructive pulmonary disorder (COPD); 4.  Polycythemia, 
secondary to COPD; 5.  Strong family history of coronary artery 
disease; 6.  Family history of collagen vascular disease.  

Dr. G.B.N. summarized that based upon examination and history, 
the veteran had sustained a myocardial infarction related to his 
lifting event.  The doctor indicated that the scenario described 
is not unusual for myocardial infarctions, and that they are 
related to stress and exertion.  The doctor stated the belief 
that the veteran had an underlying problem with coronary artery 
disease that was exacerbated as a result of the lifting, 
resulting in the acute myocardial infarction.  It was noted that 
the veteran would need to remain on medications for life.  It was 
recommended that he reduce his weight, enroll in an 
exercise/cardiac recovery program, and avoid "things that he can 
control, such as his weight, cigarette smoking, low cholesterol 
diet."  The doctor concluded that the veteran has coronary 
artery disease and it may progress if his risk factors are not 
addressed and treated aggressively.  The physician noted that 
stress is also a risk factor for the development of coronary 
artery disease, particularly myocardial infarctions.  The veteran 
was thus advised to go into the type of work that would be low 
stress.  

The veteran continued to be followed by Dr. G.B.N. on a regular 
basis.  The reports of each of these visits documented the 
veteran's progress in addressing his coronary artery disease, and 
detailed the treating physician's assessment of the stress that 
the veteran continued to experience in his job.  Based upon a 
September 1993 follow-up visit, Dr. G.B.N. reported that the 
veteran has had a lot of stress on his job, and has felt like 
blowing up.  The physician noted that the veteran has post-
traumatic stress disorder from Vietnam, and stated that it was 
causing the veteran great difficulty in trying to adjust to 
stress on the job.  

In February 1995, Dr. G.B.N. directed a letter to a VA physician 
on behalf of the veteran.  Dr. G.B.N. stated that the veteran was 
seen because of having severe episodes of labile stress with the 
development of chest pain during these episodes.  He indicated 
his knowledge of the veteran having been followed at the VA due 
to stress-related problems in service.  Dr. G.B.N. state that the 
veteran had "extreme labile hypertension associated with these 
episodes of pain, and subsequently had a subendocardial 
myocardial infarction with two vessel coronary artery disease in 
November 1992."  The doctor noted that the veteran's stressful 
situation continued, and that based upon the doctor's 
recommendation, the veteran was not able to continue with any 
type of work.  The doctor then related that the veteran 
subsequently had several other heart-related problems that have 
required cardiac catheterizations and have finally resulted in a 
stint being placed into the anterior descending coronary vessel 
to prevent an anterior myocardial infarction.  It was noted that 
the veteran has had some bundle branch block develop as a result 
of some destruction of some tissue that occurred before the stint 
could be placed.  Dr. G.B.N. concluded by stating that it was his 
"professional opinion that the initial heart attack, and 
subsequent heart attacks, are the result of stress related to his 
service-connected condition."  

In July 1996, Dr. G.B.N. directed another letter to VA, wherein 
it was disclosed that the veteran had been a patient of his since 
April 1993.  Dr. G.B.N. noted that the veteran has had several 
problems with labile hypertension which led to the development of 
myocardial infarction and severe disability.  The doctor stated 
that the veteran has had "extreme labile changes in [the 
veteran's] blood pressure, related to post-traumatic stress 
disorder related to a tour in Viet Nam as well as to on-the-job 
stress where he was employed by an automotive dealer."  Dr. 
G.B.N. then explained that the "psychological stress that [the 
veteran] has plays an important role in the development of 
hypertension, and has been well documented in veterans, both from 
their war time experience as well as their post service 
experience."  Dr. G.B.N. then referred to a review that had been 
conducted by Dr. Lawrence R. Moss in May 1995 in the Post-
Traumatic Stress Disorder and Hypertension Journal, that showed 
that psychological stress indeed does produce hypertension, and 
since hypertension is a known major risk factor for the 
development of coronary artery disease, that is the underlying 
factor for the development of heart attacks.  Dr. G.B.N. then 
noted that other health factors were involved with the 
development of coronary artery disease, being, hyperlipidemia, 
which he noted that the veteran has had for may years; male sex, 
which the veteran is; and "smoking, of which [the veteran] does 
not have a history."  

Dr. G.B.N. then went on to explain further that the veteran has 
had "documented episodes of labile hypertension in the past," 
and that he had a subendocardial infarction in 1992, and was 
treated by the VA and has been on Procardia XL since that time; 
and that Procardia XL has mediated his hypertension to a degree, 
but when the veteran becomes extremely upset, his blood pressure 
rises and leads to the further development of heart disease with 
intimal changes within the vascular system.  Dr. G.B.N. then 
opined his belief "within a reasonable degree of medical 
certainty, that [the veteran's] continued labile exacerbations of 
his blood pressure are dramatically affecting his coronary artery 
status."  He then stated that the veteran's labile elevations in 
his blood pressure mediated through his post-traumatic stress 
disorder and anxiety reactions are causing a sympathetic outflow, 
causing more adrenaline to be released, increased oxygen demands 
on the heart, therefore, leading to further cardiac deterioration 
as a result of his impaired cardiac circulation.  He concluded by 
asserting that these two factors, along with the fact that the 
veteran has hypercholesterolemia and hypertriglyceridemia are the 
primary causes for the further advancement of his heart disease, 
and that there is a sound scientific link between the veteran's 
blood pressure and the progression and development of his heart 
disease.  

Attached to Dr. G.B.N.'s July 1996 letter was a copy of an 
article entitled Hypertension in the War Veteran, dated May 18, 
1995, written by Lawrence R. Moss, M.D. at the request of the 
Disabled American Veterans service organization.   This is an 
extensive opinion, with multiple treatise and textual materials 
cited therein.  In essence, Dr. Moss refers to the extensive 
textual materials available on the subject of causal and other 
impacting relationships between psychiatric disorders, 
particularly when those psychiatric disorders are exhibited by 
serious symptoms or to a significant degree, and resultant 
cardiovascular disease and hypertension.  He provides, in 
pertinent part, the following opinion:

Based on the above findings, three 
reasonable conclusions can be drawn:

1. Psychosocial stress plays an important 
causative role in the development of 
hypertension.  For many, if not most, war 
veterans, their war experience proves to be 
the greatest source of ongoing psychosocial 
stress throughout their lifetime.  
Therefore, it is reasonable to conclude 
that wartime experience often plays a 
causative role in the development of 
hypertension;

2. Those veterans suffering from post- 
traumatic stress disorder, the prototypical 
anxiety disorder, are at increased risk for 
developing hypertension.

3. Those veterans who underwent starvation 
during their POW experience may have been 
placed under sufficient stress thereby to 
have incurred an increased risk of 
developing hypertension.

In November 1996, the Board remanded the veteran's claim for the 
specific purpose of obtaining an opinion by a VA cardiologist as 
to whether it was as least as likely as not that the veteran's 
post-traumatic stress disorder resulted in his organic heart 
disease.  The cardiologist was requested to review the veteran's 
claims folder, including specifically, the opinion of Dr. G.B.N. 
on the subject.  

Pursuant to the Board's remand request, the veteran underwent a 
special VA examination for diseases of the heart in December 
1996.  In the report of that examination, the VA examiner noted, 
by history, that the veteran's extensive claims file had been 
reviewed, and that there appears to have been non-Q-wave 
myocardial infarctions.  The examiner further noted that the 
veteran had "an extensive history of post-traumatic stress 
disorder, rather labile hypertension, and an extensive history of 
smoking."  Upon examination, the veteran had normal S1, S2, 
without murmur, rub or gallop, and no carotid bruits noted.  
Distal pulses were 2+ and symmetrical in all four extremities.  
Blood pressure was 135/80.  EKG showed normal sinus rhythm with a 
right bundle branch block pattern.  

The VA examiner's impression was mild to moderate coronary 
disease by catheterization findings with history of non-Q-wave 
myocardial infarction times two.  The examiner felt that it is 
extremely unlikely that the veteran's coronary artery disease was 
caused by his post-traumatic stress disorder.  The examiner noted 
that "it is certainly possible that the veteran's post-traumatic 
stress disorder with resultant acute exacerbations of his 
hypertension have contributed to acute ischemic syndromes, 
primarily with regard to elevation of the left ventricular and 
diastolic pressure and decrease supply of subendocardial 
myocardium."  It was further noted that "however, while post-
traumatic stress disorder may be a minor contributing factor, it 
is certainly not a strongly causative agent of [the veteran's] 
coronary disease."  The examiner then stated that "more 
significant in this regard is a strong family history of heart 
disease, history of hypertension, and extensive smoking 
history."  

In January 1997, the veteran was admitted to Richland Memorial 
Hospital for complaints of chest pain.  A prior history of 
hypertension, anxiety, a seizure disorder, coronary artery 
disease and two previous myocardial infarctions was noted.  The 
veteran's cardiac risk factors were noted to be positive for 
hypertension, a positive family history of heart disease, and a 
past history of smoking and obesity.  Following examination, the 
impressions were:  Acute myocardial infarction; History of 
hypertension; History of seizure disorder; and Rule out occlusion 
of previous stented coronary artery.  

In February 1997, the veteran was admitted to the Fairfield 
Memorial Hospital Cardiac Rehabilitation program.  The Discharge 
Summary from that program noted the veteran's past medical 
history to include myocardial infarction, long term coronary 
artery disease, and stent placement in 1993.  Risk factors were 
noted to include "Viet Nam Vet participation in Post Trauma 
Syndrome group, history of tobacco use, family history of heart 
disease and diabetes, inactivity, and obesity."  

In September 1997, the Board again remanded the veteran's case to 
the RO for consideration of the issue of whether that psychiatric 
disorder has aggravated the veteran's coronary disease.  

Pursuant to that remand, the case was referred by the RO to the 
same VA examiner who had examined the veteran in December 1996.  
In the report issued by the VA examiner dated in August 1998, it 
was noted by medical history, that he had seen the veteran in 
December 1996 and had been asked then to address whether or not 
the veteran's coronary artery disease was caused by emotional 
stress or post-traumatic stress disorder.  The physician noted 
that he was now being asked to clarify his answers to those 
questions.  

The examiner then noted the veteran's history of known coronary 
artery disease with a stent to the left anterior descending 
artery in 1994, and moderate diffuse coronary artery disease 
diagnosed by cardiac catheterization in February 1997, with mild 
depressed left ventricular function with an ejection fraction of 
40 percent with inferobasilar hypokinesis.  

The VA examiner then stated "As I stated in my opinion of 
December 1997, I do not think that [the veteran's] emotional 
stress has caused his coronary disease, nor does the emotional 
stress make the coronary disease itself worse."  The examiner 
went on to explain that in the face of underlying coronary 
disease from any reason, episodes of high emotional stress with 
elevations in blood pressure and elevations in end diastolic 
pressure may lead to symptomatic expression of the veteran's 
coronary disease.  The VA examiner explained further that such 
episodes of angina may be more acute during times of emotional 
stress which is the history given by the veteran.  The examiner 
concluded by stating that the post-traumatic stress disorder did 
not cause the coronary disease, but given the fact that the 
veteran has coronary disease, he certainly may be more 
symptomatic during periods of emotional distress.  

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1998).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court of 
Appeals for Veterans Claims, formerly the Court of Veterans 
Appeals (hereinafter, the Court) held that "when aggravation of a 
veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation."

As indicated, service connection is in effect for post-traumatic 
stress disorder, evaluated as 70 percent disabling.  Service 
connection is also in effect for chronic prostatitis evaluated as 
20 percent disabling, and for urethritis, evaluated as zero 
percent disabling.  The veteran has claimed entitlement to 
service connection for a heart disorder.  The veteran has not 
argued, and in fact, there is no evidence that a heart disorder 
was incurred in service, or that hypertension was shown within 
the first post-service year.  The veteran has also not argued, 
nor is there any evidence that his heart disorder is related to 
his service-connected chronic prostatitis and/or urethritis.  It 
is the veteran's primary contention that his heart disorder is 
proximately due to or the result of his post-traumatic stress 
disorder.  In the alternative, it has been averred that his heart 
disorder is aggravated by his post-traumatic stress disorder.  If 
the veteran is to be successful in his claim, essentially, the 
evidence before the Board must lead to the conclusion that it is 
as least as likely as not that his claimed heart disorder is 
aggravated by, proximately due to or the result of the veteran's 
service-connected post-traumatic stress disorder.  38 C.F.R. 
§ 3.310.  If the preponderance of the evidence shows otherwise, 
the veteran's claim must be denied.  

The veteran himself has theorized that stress, over a period of 
time, can lead to high blood pressure, that can then cause heart 
disease, and that it is therefore more reasonable to believe that 
his current heart disease is the result of stress and anxiety 
caused by his post-traumatic stress disorder.  Although the 
veteran earnestly believes this to be true, even an educated 
guess requires some evidentiary foundation to place the 
possibility of causation in equipoise with mere coincidence.  
38 U.S.C.A. § 5107(a).  More specifically, with respect to any 
medical conjectures that could be made on his part, the veteran 
has not been shown to possess the medical background required to 
provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991).

In the category of supporting medical authority from those who do 
have the requisite medical background, the veteran has offered 
into evidence physicians' reports and opinion letters from his 
treating cardiologist, Dr. G.B.N., and a treatise prepared for 
his service representative by Dr. L.R. Moss, M.D. on the subject 
of relationships between psychiatric disorders and resultant 
cardiovascular disease and hypertension.  

With respect to the paper by Dr. Moss, while this is not 
irrelevant, the probative value of this material is weakened 
significantly by the fact that it does not specifically address 
the veteran's situation.  As such it does not discuss nor 
eliminate the possibility of the existence of other risk factors 
in the veteran's medical history in causing his cardiovascular 
disability, to include hypertension.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  There are other related and pertinent Court 
holdings in cases such as Gabrielson v. Brown, 7 Vet. App. 36 
(1994), where generic medical statements or even treatise 
materials may be discounted when they do not specifically relate 
to the case at hand.

On the other hand, the physicians' reports and opinion letters 
from the veteran's treating cardiologist, Dr. G.B.N., are 
inherently specific to the veteran's situation.  Dr. G.B.N. 
unequivocally opined that there is a relationship between the 
veteran's post-traumatic stress disorder, the "extreme labile 
changes in [the veteran's] blood pressure," and ultimately, the 
veteran's development of coronary artery disease.  Dr. G.B.N. 
provided in medically-founded reasons and bases in stating that 
the veteran's "labile elevations in his blood pressure mediated 
through his post-traumatic stress disorder and anxiety reactions 
are causing a sympathetic outflow, causing more adrenaline to be 
released, increased oxygen demands on the heart, therefore, 
leading to further cardiac deterioration as a result of his 
impaired cardiac circulation."  Dr. G.B.N. also synthesized his 
opinions with those contained in the treatise of Dr. Moss.  In 
doing so, Dr. G.B.N. distinguished the shortcomings of Dr. Moss' 
opinion outlined above from his opinion by discussing in terms 
specific to the veteran, the existence of other risk factors in 
the veteran's medical history in the development of coronary 
artery disease.  Dr. G.B.H. noted them to be hyperlipidemia, 
which he recognized that the veteran has had for many years; male 
sex, which he noted the veteran to be; and smoking, of which 
Dr. G.B.H. stated the veteran "did not have a history."  

In that regard, although Dr. G.B.N. does have the unique 
perspective of having been the veteran's physician for several 
years, it is clear that Dr. G.B.N. did not have the benefit of a 
review of the veteran's medical history contained within the 
claims folder, but had relied exclusively upon the history 
provided by the veteran as a basis for the formulation of his 
opinions.  For example, in discussing the "other risk factors" 
in the veteran's medical history for coronary artery disease, Dr. 
G.B.N. ignored certain factors that he himself, had previously 
cited and that had been cited by several other physicians in the 
past (and that had been most recently recognized by the attending 
physician who treated the veteran at Richland Memorial Hospital 
in January 1997 and by the Fairfield Memorial Hospital Cardiac 
Rehabilitation Unit in February 1997).  These cardiac risk 
factors that were ignored by Dr. G.B.N. in his July 1996 opinion 
letter included a "positive family history of heart disease" 
and the veteran's obesity.  Significantly, in terms of the 
recognition of "other risk factors" for heart disease, 
Dr. G.B.N. based his opinion partly on his premise that the 
veteran did not have "a history of smoking."  Curiously, in 
April 1993, on the occasion of the veteran's first office visit, 
although Dr. G.B.N. did mention stress as a risk factor for the 
development of coronary artery disease, he also emphasized the 
veteran's "need to reduce his weight" his "strong family 
history of coronary artery disease," and the fact that the 
veteran "used to smoke when he was in the service."  Dr. G.B.N. 
went so far in 1993 as to state the veteran needed to be followed 
extremely closely for these risk factors in terms of the 
"avoidance of things he could control, such as his weight, 
cigarette smoking, and a low cholesterol diet."   

The Board has a duty to assess the credibility and weight to be 
given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has stated that while "it is true that the 
[Board] is not free to ignore the opinion of the treating 
physician, the [Board] is certainly free to discount the 
credibility of the physician's statement."  Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  In this regard, the Court has 
further stated that the presumption of credibility that attaches 
to the evidence for the consideration of well groundedness does 
not continue in the analysis of the ultimate credibility or 
weight to be accorded the evidence.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1991).  Moreover, greater weight may be placed on 
one physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Court has held that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  While an examiner can render 
a current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the record, 
an opinion regarding the etiology of the underlying condition can 
be no better than the facts alleged by the veteran.  Swan v. 
Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Turning to the instant case, there is no evidence or indication 
that Dr. G.B.N. had the opportunity to review the veteran's 
service medical records or a significant portion of the veteran's 
post-service medical records.  Ergo, since the conclusion reached 
by Dr. G.B.N., as to the etiology and/or the aggravation of the 
veteran's heart disease, was exclusively based upon information 
provided by the veteran, the probative value of that opinion 
would be commensurately diluted.   

On the other hand, the medical evidence against the veteran's 
claim consists of the reports of the VA examiner who had the 
benefit of a review of the medical record contained in veteran's 
claims file when he examined the veteran in December 1996, and 
when he prepared the supplemental report in August 1998 in 
response to a request for clarification of the original report.  
In the report of the original examination, the VA examiner noted 
that the veteran's extensive claims file had been reviewed, and 
specifically recognized that the veteran had "an extensive 
history of post-traumatic stress disorder, rather labile 
hypertension, and an extensive history of smoking."  Following 
what appeared to be a thorough examination, the VA examiner 
unequivocally concluded that it is extremely unlikely that the 
veteran's coronary artery disease was caused by his post-
traumatic stress disorder.  Then, in an obvious response to the 
request made by the RO to comment directly on the conclusion 
reached by Dr. G.B.N in his February 1995 opinion letter, the 
examiner conceded that while it is certainly possible that the 
veteran's post-traumatic stress disorder could have contributed 
to acute ischemic syndromes, it was only a minor contributing 
factor, and was "certainly not a strongly causative agent of 
[the veteran's] coronary disease."  The VA examiner then stated 
that "more significant in this regard is a strong family history 
of heart disease, history of hypertension, and extensive smoking 
history."  

Although the opinions of Dr. G.B.N. were well-written and well-
reasoned, under the circumstances, the Board must accord more 
weight to the well-documented and well-reasoned opinions of the 
VA examiner who had the benefit of a review of all of the 
veteran's medical records.  Accordingly, the Board must conclude 
that the preponderance of the evidence shows that the veteran's 
coronary disease is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a)

The Board now turn to the question set forth in Allen v. Brown, 7 
Vet. App. 439 (1995) of whether the veteran's psychiatric 
disorder has aggravated his coronary disease.  To that end, it is 
noted that following the receipt of Dr. G.B.N.'s July 1996 
opinion, that among other things, introduced the possibility of 
such aggravation, the same VA physician who had examined the 
veteran in December 1996 was called upon by the Board in 1997 to 
address that question. 

In the August 1998 response, the VA examiner unequivocally stated 
that he did not think that the veteran's emotional stress caused 
his coronary disease, nor did he think that the emotional stress 
makes the coronary disease itself worse.  The examiner detailed 
the medical reasons and bases for his beliefs by stating that he 
believed that what was most likely being experienced by the 
veteran were stress induced elevations in blood pressure possibly 
leading to symptomatic expression of the veteran's coronary 
disease.  The VA examiner characterized such episodes of angina 
as more acute during times of emotional stress which he noted was 
the history given by the veteran.  The examiner concluded by 
stating that the post-traumatic stress disorder did not cause the 
coronary disease, but given the fact that the veteran has 
coronary disease, he certainly may be more symptomatic during 
periods of emotional distress.  

In terms of the question of whether the veteran's heart disease 
has been aggravated by his service-connected post-traumatic 
stress disorder, it is relevant to note that in the analysis of 
aggravation claims, the Court has stated that temporary or 
intermittent flare-ups of a pre-existing injury or disease are 
not sufficient to be considered aggravation unless the underlying 
condition, as contrasted with symptoms, has worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this case, the VA 
examiner explained that the veteran's acute episodes of angina 
that he may experience during times of emotional stress represent 
acute symptomatic changes to his coronary disease.  In limiting 
the characterization of the impact of the veteran's emotional 
stress to terms of temporary vernacular (i.e., acute symptomatic 
expressions), the examiner has effectively ruled out the 
permanent aggravation of the veteran's underlying heart 
condition.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against secondary service 
connection based on aggravation.

In summary, as noted above, the Board has a duty to assess the 
credibility and weight to be given to evidence, and that greater 
weight may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Although the veteran's statements may reflect his 
sincere beliefs as to the current nature and etiology of his 
coronary disease, and although the opinions of Dr. G.B.N. may 
have been his best hypothesis under the circumstances, the Board 
must accord more weight to the well documented and well reasoned 
opinions of the VA examiner who had the benefit of a review of 
all of the veteran's medical records.  Accordingly, the Board 
must conclude that the preponderance of the evidence fails to 
document that the veteran has a coronary disease that is 
proximately due to or the result of a service-connected disease 
or injury or that his coronary disease has been aggravated by his 
service-connected post-traumatic stress disorder.  38 C.F.R. § 
3.310(a) (1997).  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
veteran's claim must be denied on that basis.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a heart disorder is denied.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 


